DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 10 objected to because of the following informalities: claim 1 in line 1 recites limitation “refrigeration oil”; it must be recited as “a refrigeration oil”. Claim 1 lines 6, 10, 13, 21 and claim 5 recite “the fluid mixture”; it must be recited as “the fluid mixture of refrigerant”. Claim 10 recites “the fluid mixture of the refrigerant”; it must be recited as “the fluid mixture of refrigerant”. Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations:
Segments of claims 1, 3-10, the claim limitation “oil separation device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “device” coupled with functional language “for separating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 3-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

“oil separation device” has been interpreted to be an oil separator.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 9 and including all the depending claims 5, 6, 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the refrigerant” in line 12; there is insufficient antecedent basis for the limitation in the claim, because, refrigerant has not been recited previously.
Claim 1 recites “a partition portion partially separating the separation chamber and the storage chamber from each other”. & Claim 3 recites “a partition plate separating the separation chamber and the storage chamber from each other”. For example, in FIG.19 of the instant application, a partition portion 56 and a partition plate 56a are both pointed to the same structure. It is not clear a partition portion and a partition plate refer to which structures. The bolded phrase makes the claimed limitations indefinite, because, the specification does not clearly define which structure is partition portion, and which structure is partition plate. As shown in FIG.19, since both a partition portion and a partition plate having a same structure, it is not clear how a partition portion can partially separate the separation chamber and the storage chamber, but not a partition plate, and vice versa. Since the specification does not clearly define the structural differences between a partition portion and a partition plate, it is interpreted a partition portion is a portion of a partition plate.
Claim 4 recites “the opening is provided between the inner wall surface of the container and the partition plate”. As shown in FIG.19 of the instant application, opening 55 is between two partition plates on both sides of the opening. It is not clear how opening 55 can be between the inner wall surface and the partition plate, while two partition plates are being on left and right sides of the opening, therefore, the bolded phrase makes the claimed limitations indefinite.
Claim 7 recites “the oil return regulating valve is configured to have a larger valve opening degree when a detection value detected by the oil quantity detector is equal to or more than a prescribed oil quantity”. It is not clear if the bolded limitations refer to the previously claimed limitations in claim 1. Not only do the bolded limitations in claim 7 lack a definite article (e.g. the or said) but the limitations are inconsistently recited.
Claim 9 recites “the bypass valve is configured to close when a frequency change amount of the compressor is less than a prescribed change amount”. It is not clear if the bolded limitations refer to the previously claimed limitations in claim 1. Not only do the bolded limitations in claim 9 lack a definite article (e.g. the or said) but the limitations are inconsistently recited. The claim does not clearly define if a frequency change amount and a prescribed change amount claimed in claim 9 are different than the ones in claim 1, therefore, it is indefinite. According to FIG.23 of the instant application, both oil return regulating valve and bypass valve are operating according to the same frequency change amount and the prescribed change amount for both valves, it is interpreted they are the same as claimed in claim 1 and claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reonaado (JPS 61147072-A), in view of Sasaki (CN 103946646-A).

Claim 1: Reonaado discloses an oil separation device (i.e., 7) for separating refrigeration oil from a fluid mixture of refrigerant and the refrigeration oil (i.e., mixture of coolant/oil used as fluid mixture of refrigerant; see page 5 lines 1-5) discharged from a compressor (i.e., 1), the oil separation device comprising: 
a container (i.e., main housing 51 used as container) including 
a separation chamber (i.e., upper chamber 54 used as separation chamber) for separating the refrigeration oil from the fluid mixture (i.e., concerning limitation “for separating the refrigeration oil from the fluid mixture”; it is a functional language, intended use), 
a storage chamber (i.e., lower chamber 55 used as storage chamber) for storing the refrigeration oil separated from the fluid mixture (i.e., concerning limitation “for storing the refrigeration oil separated from the fluid mixture”; it is a functional language, intended use), and 
a partition portion (i.e., wall member 62 used as partition plate, based on the broadest reasonable interpretation, a partition portion is a portion of wall member 62) partially separating the separation chamber (i.e., 54) and the storage chamber (i.e., 55) from each other; 
an inlet pipe (i.e., header 5 used as inlet pipe; page 5 lines 1-5: header 5 is connected to the housing 51 and the discharged mixture of coolant and oil into upper chamber 54) configured to allow the fluid mixture (i.e., mixture of coolant and oil) to flow into the separation chamber (i.e., 54) of the container (i.e., 51); 
an outlet pipe (i.e., discharge conduit 9 used as outlet pipe; page 3 lines 6-8: coolant outlet from oil separator connected to discharge conduit 9) configured to allow the refrigerant (i.e., coolant used as refrigerant; see page 3 lines 7-9) to flow out of the separation chamber (i.e., 54), 
the refrigerant being separated from the fluid mixture (i.e., page 5 lines 1-5: oil separated from mixture of coolant/oil in upper chamber 54 separates oil) that flows into the separation chamber (i.e., 54) through the inlet pipe (i.e., 5); 
an oil return pipe (i.e., oil pipe 41 used as oil return pipe) configured to return the refrigeration oil (i.e., page 6 line 14) from the storage chamber (i.e., 55) to the compressor (i.e., 1), the refrigeration oil being separated from the refrigerant (i.e., page 5 lines 1-16: oil separated from mixture of coolant/oil in upper chamber 54 and coolant flows out through conduit 9) that flows out through the outlet pipe (i.e., 9); and 
an oil return regulating valve (i.e., 45) connected to the oil return pipe (i.e., 41), -3-Attorney Docket No. 129J_057_TN
the partition portion (i.e., 62) being configured to allow the refrigeration oil (page 5 lines 22-26, 38-42: member 62 forms an oil collector and flow of oil into the intermediate chamber, and then oil travels to lower chamber 55) to flow from the separation chamber (i.e., 54) to the storage chamber (i.e., 55), the refrigeration oil being separated from the fluid mixture (i.e., page 5 lines 1-5: oil separated from mixture of coolant/oil in upper chamber 54 separates oil),
the oil return regulating valve (i.e., 45) being configured to regulate a quantity of the refrigeration oil that is returned from the storage chamber to the compressor (i.e., page 4 lines 31-34: oil pipe 41 connects to the bottom of the lower chamber 55 to the inlet of the pressure regulating valve 45 senses the oil level in each compressor crankcase and controls the amount of oil returned to the crankcases).

    PNG
    media_image1.png
    742
    378
    media_image1.png
    Greyscale

Reonaado discloses the apparatus as claimed in claim 1, but fails to disclose the oil return regulating valve is configured to have a larger valve opening degree when a frequency change amount of the compressor is more than a prescribed change amount, than when the frequency change amount of the compressor is less than the prescribed change amount.
However, Sasaki’s invention relates to a refrigeration device having an oil return pipe which is used to return oil captured by an oil separator to a compressor. Sasaki teaches an oil return regulating valve (i.e., electric valve 30 used as regulating valve; paragraph [46]: control device executes oil return control from oil separator to each compressor, the valve opening degree of electric valve 30 is adjusted in accordance with operating frequency of compressor) is configured to have a larger valve opening degree (i.e., when the operating frequency is high, the valve opening is increased, therefore, it has a larger opening degree; see paragraph [51]) when a frequency change amount (i.e., a correction coefficient ‘A’ used as a frequency change amount; paragraph [51]: a value obtained by equation f(x) with operating frequency variable ‘x’ multiplied by correction coefficient ‘A’ & paragraph [52]: when compressor starts to operate, coefficient ‘A’ is set to initial value A=2.0) of the compressor is more than a prescribed change amount (i.e., predetermined limit value used as a prescribed change amount; paragraph [62]: correction coefficient ‘A’ is larger than a predetermined upper limit value), than when the frequency change amount (i.e., ‘A’) of the compressor is less than the prescribed change amount (i.e., paragraph [65]: ‘A’ is smaller than a predetermined lower limit vale) for the purpose of making a suitable amount of oil returned and preventing the occurrence of poor lubrication when the amount of oil in compressor decreases (paragraph [12]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Reonaado to include the oil return regulating valve is configured to have a larger valve opening degree when a frequency change amount of the compressor is more than a prescribed change amount, than when the frequency change amount of the compressor is less than the prescribed change amount as taught by Sasaki in order to make a suitable amount of oil returned and to prevent the occurrence of poor lubrication when the amount of oil in compressor decreases.

Claim 3: Reonaado as modified discloses the apparatus as claimed in claim 1, wherein the partition portion includes 
a partition plate (i.e., 62; further, based on the broadest reasonable interpretation, the partition portion is a portion of a partition plate) separating the separation chamber (i.e., 54) and the storage chamber (i.e., 55) from each other, and an opening (i.e., 63) provided in the partition plate (i.e., 62) and configured to allow communication between the separation chamber and the storage chamber (i.e., concerning limitation “to allow communication between the separation chamber and the storage chamber”; it is a functional language, intended use).  

Claim 4: Reonaado as modified discloses the apparatus as claimed in claim 3, wherein
the container (i.e., 51) includes an inner wall surface (i.e., 57), and
the opening (i.e., 63) is provided between the inner wall surface of the container (i.e., 51) and the partition plate (i.e., 62).

Claim 5: Reonaado as modified discloses the apparatus as claimed in claim 3, wherein
the inlet pipe (i.e., 5) includes an inlet opening (i.e., inlet opening is inherent to the inlet pipe 5) configured to allow the fluid mixture to flow into the separation chamber (i.e., concerning limitation “to allow the fluid mixture to flow into the separation chamber”; it is a functional language, intended use), and 
the opening (i.e., 63) is located directly below the inlet opening (i.e., see FIG.2: 63 is directly below the inlet opening of 5).  

Claim 7: Reonaado as modified further fails to disclose an oil quantity detector configured to detect a quantity of the refrigeration oil stored in the storage chamber, 
wherein the oil return regulating valve is configured to have a larger valve opening degree when a detection value detected by the oil quantity detector is equal to or more than a prescribed oil quantity, than when the detection value detected by the oil quantity detector is less than the prescribed oil quantity.

However, Sasaki further teaches an oil quantity detector (i.e., oil level sensor 31 used as oil quantity detector; paragraph [69]: 31 detects oil level stored in a housing), wherein the oil return regulating valve (Sasaki, i.e., 30) is configured to have a larger valve opening degree (Sasaki, i.e., when the operating frequency is high, the valve opening is increased, therefore, it has a larger opening degree; see paragraph [51]) when a detection value detected by the oil quantity detector (Sasaki, i.e., 31) is more than a prescribed oil quantity (Sasaki, i.e., predetermined limit value used as a prescribed change amount; paragraph [62]: correction coefficient ‘A’ is larger than a predetermined upper limit value), than when the detection value detected by the oil quantity detector (Sasaki, i.e., 31) is less than the prescribed oil quantity (Sasaki, i.e., paragraph [65]: ‘A’ is smaller than a predetermined lower limit vale) for the purpose of controlling oil amount and avoiding insufficient oil amount in the housing (paragraph [69]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Reonaado to include an oil quantity detector wherein the oil return regulating valve is configured to have a larger valve opening degree when a detection value detected by the oil quantity detector is equal to or more than a prescribed oil quantity, than when the detection value detected by the oil quantity detector is less than the prescribed oil quantity as taught by Sasaki in order to control oil amount and to avoid insufficient oil amount in the housing.

Claim 10: Reonaado as modified discloses the apparatus as claimed in claim 1, a refrigeration cycle apparatus (i.e., FIG.1) comprising: 
the oil separation device (i.e., 7); and 
the compressor (i.e., 1) configured to discharge the fluid mixture of the refrigerant and the refrigeration oil (i.e., concerning limitation “to discharge the fluid mixture of the refrigerant and the refrigeration oil”; it is a functional language, intended use).






Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reonaado (JPS 61147072 A), in view of Sasaki (CN 103946646 A), and further in view of Fujiyoshi (JPH 0611214 A).

Claim 6: Reonaado as modified discloses the apparatus as claimed in claim 1, wherein
the partition portion (i.e., the partition portion is the portion of 62) is configured so that the refrigeration oil flows from the separation chamber (i.e., 54) to the storage chamber (i.e., 55).  

Reonaado as modified discloses the apparatus as claimed in claim 6, but fails to disclose the partition portion includes a trapping material having a porosity such that the trapping material is permeable to the refrigeration oil so that the refrigeration oil flows through the trapping material.
However, Fujiyoshi’s invention relates to an oil separator. Fujiyoshi teaches a partition portion includes a trapping material (i.e., demister 21 used as a trapping material; paragraphs [28], [29]: providing demister 21 in the central portion) having a porosity (i.e., see FIG.12) such that the trapping material is permeable to a refrigeration oil so that flows through the trapping material (i.e., paragraph [29]: separated oil passes through the demister) for the purpose of preventing oil from re-scattering due to the swirling flow formed in the oil separator (paragraph [15]) by providing a capturing agent having a porosity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Reonaado to include a trapping material having a porosity such that the trapping material is permeable to the refrigeration oil as taught by Fujiyoshi in order to prevent oil from re-scattering due to the swirling flow formed in the oil separator.

    PNG
    media_image2.png
    536
    284
    media_image2.png
    Greyscale


Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reonaado (JPS 61147072 A), in view of Sasaki (CN 103946646 A), and further in view of Yamamoto (JP 2003130474 A).

Claim 8: Reonaado as modified further fails to disclose a bypass pipe connected to the storage chamber, wherein the bypass pipe is connected to the storage chamber between the partition portion and the oil return pipe in a height direction.  
	However, Yamamoto’s invention relates to a refrigerating apparatus with an oil separator. Yamamoto teaches a bypass pipe (i.e., first oil return pipe 21 used as bypass pipe), wherein the bypass pipe (i.e., 21; pipe 21 is connected to a chamber between an upper portion of the chamber and a second return pipe 23 in a height direction in FIG.4) for the purpose of connecting the first return pipe to a predetermined height position of the oil separator, since by doing so, the oil flows into the first return pipe and preventing from oil overflow in the chamber when oil exists above the connection position (paragraph [38]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Reonaado to include a bypass pipe connected to the storage chamber, wherein the bypass pipe is connected to the storage chamber between the partition portion and the oil return pipe in a height direction as taught by Yamamoto in order to connect the first return pipe to a predetermined height position of the oil separator, since by doing so, the oil flows into the first return pipe to prevent from oil overflow in the chamber when oil exists above the connection position.

    PNG
    media_image3.png
    490
    310
    media_image3.png
    Greyscale

Claim 9: Reonaado as modified discloses the apparatus as claimed in claim 8,
when a frequency change amount (as Reonaado was previously modified by Sasaki to include the correction coefficient ‘A’; Sasaki paragraph [52]: opening and closing the valve 30 is adjusted by value of ‘A’) of the compressor is less than a prescribed change amount (Sasaki, i.e., paragraph [65]: ‘A’ is smaller than a predetermined lower limit vale, and when the operating frequency is high, the valve opening is increased, therefore, the valve is opened) when the frequency change amount of the compressor is more than the prescribed change amount (Sasaki, i.e., predetermined limit value used as a prescribed change amount; paragraph [62]: correction coefficient ‘A’ is larger than a predetermined upper limit value).

Reonaado discloses the claimed limitations in claim 9, but further fails to disclose a bypass valve disposed on the bypass pipe, wherein the bypass valve is configured to close.
However, Yamamoto discloses a bypass valve (i.e., valve 24 used as bypass valve; to clarify, valve 24 is disposed on the second return pipe 23), but the valve 24 is not disposed on the bypass pipe as claimed (i.e., as Reonaado was previously modified by Yamamoto to include pipe 21 used as bypass pipe).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Reonaado in view of Yamamoto to include another bypass valve disposed on the bypass pipe for the purpose of controlling opening/closing the valve under conditions where the oil level is likely to drop, and when the defrosting operation is performed, since it has been held that mere duplication of the essential working parts of a known device involves only routine skill in the art (Duplication of parts: MPEP 2144.04 VI-B).

    PNG
    media_image4.png
    488
    730
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to an oil separator:
Kusada (20090071188).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763